Title: From Thomas Jefferson to Albert Gallatin, 13 February 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     [13 Feb. 1803]
                  
                  Will you be so good as to propose any corrections to the within which you may think it needs? I think in your note of yesterday you must have meant Cahokia, which is nearly opposite St. Louis, instead of Kaskaskias. is the fact I state true, that the road proposed is conformable to the wishes and interests of the best settled parts of the state of Ohio?
               